Case 9:21-cv-81392-DMM Document 1 Entered on FLSD Docket 08/10/2021 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA
                        WEST PALM BEACH DIVISION

ESCHOL AMY WILSON,

      Plaintiff,

vs.                                          CASE NO.:

UNITED PLUMBING
SOLUTIONS INC,
a Florida Profit Corporation,
dba FLAMINGO PLUMBING
& BACKFLOW SERVICES, and
DAVID BLOTNICK, Individually,

      Defendants.
_______________________________________/

                                   COMPLAINT

      Plaintiff, ESCHOL AMY WILSON, by and through her undersigned counsel,

sues the Defendants, UNITED PLUMBING SOLUTIONS INC, a Florida Profit

Corporation, dba FLAMINGO PLUMBING & BACKFLOW SERVICES, and DAVID

BLOTNICK, Individually, hereinafter referred to as “DEFENDANTS” and alleges as

follows:

                           JURISDICTION AND VENUE

      1.    Jurisdiction of this Court is invoked pursuant to the Fair Labor Standards

Act of 1938, as amended, 29 U.S.C. § 201, et seq.

      2.    Venue lies within United States District Court for the Southern District

of Florida, West Palm Beach Division because a substantial part of the events giving
Case 9:21-cv-81392-DMM Document 1 Entered on FLSD Docket 08/10/2021 Page 2 of 4




rise to this claim occurred in this Judicial District and is therefore proper pursuant to

28 U.S.C. 1391(b).

                                         PARTIES

      3.     Plaintiff, ESCHOL AMY WILSON, is a resident of Palm Beach County,

Florida at all times material and worked for Defendant in this Juridical District during

the applicable statute of limitations.

      4.     Defendant, UNITED, is a Florida Profit Corporation, authorized and

doing business in this Judicial District.

      5.     At all times      material hereto     Defendant, DAVID BLOTNICK,

Individually, was an officer of the Defendant Corporation and had direct

responsibility and control over the compensation paid to employees of the

organization.

      6.     Defendants are an enterprise engaged in commerce as defined by 29

U.S.C. § 203(s)(l)(A) in that it (a) has employees engaged in commerce or has

employees handling, selling, or otherwise working on goods or materials that have

been moved in or produced for commerce, and (b) has an annual gross volume of

sales made or business done that is not less than $500,000.00.

      7.     Plaintiff was an employee of Defendants pursuant to 29 U.S.C. § 203(e)(l),

Defendants were Plaintiff's employer within the meaning of 29 U.S.C. § 203(d), and

Defendants employed Plaintiff within the meaning of 29 U.S.C. § 203(g).
Case 9:21-cv-81392-DMM Document 1 Entered on FLSD Docket 08/10/2021 Page 3 of 4




                               FACTUAL ALLEGATIONS

      8.        Plaintiff, ESCHOL AMY WILSON, was employed as a non-exempt

employee with Defendant from approximately June 10, 2019 to approximately April

28, 2021.

      9.        Plaintiff worked in excess of 40 hours per work week for which she was

not compensated by Defendant at a rate of time and one half her regular hourly rate.

                                         COUNT I
                           (Fair Labor Standard Act - Overtime)

      10.       Plaintiff realleges paragraphs one (1) through nine (9) as though set forth

fully herein.

      11.       The employment of Plaintiff provided for a forty (40) hour work week

but throughout her respective employment Plaintiff was required to work and did

work a substantial number of hours in excess of forty (40) hours per work week.

      12.       At all times material, Defendants failed to comply with 29 U.S.C. § 201

et seq., in that Plaintiff worked for Defendants in excess of the maximum hours

provided by law, but no provision was made by Defendants to compensate Plaintiff

at the rate of time and one-half her regular rate of pay for the hours worked over forty

(40) in a work week.

      13.       Defendants’ failure to pay Plaintiff the required overtime pay was

intentional and willful.

      14.       As a direct and legal consequence of Defendants’ unlawful acts, Plaintiff
Case 9:21-cv-81392-DMM Document 1 Entered on FLSD Docket 08/10/2021 Page 4 of 4




has suffered damages and has incurred, or will incur, costs and attorneys' fees in the

prosecution of this matter.

      WHEREFORE, Plaintiff, ESCHOL AMY WILSON, respectfully requests all

legal and equitable relief allowed by law including judgment against Defendants for

overtime compensation, liquidated damages, prejudgment interest; payment of

reasonable attorneys' fees and costs incurred in the prosecution of this claim and

equitable relief declaring and mandating the cessation of Defendants’ unlawful pay

policy and such other relief as the court may deem just and proper.

                              DEMAND FOR JURY TRIAL

      15.   Plaintiff requests a jury trial on all issues so triable.

 Dated this 10th day of August, 2021.


                                         FLORIN, GRAY, BOUZAS, OWENS, LLC

                                         /s/ Miguel Bouzas
                                         MIGUEL BOUZAS, ESQUIRE
                                         Florida Bar No.: 48943
                                         miguel@fgbolaw.com
                                         WOLFGANG M. FLORIN, ESQUIRE
                                         Florida Bar No.: 907804
                                         wolfgang@fgbolaw.com
                                         16524 Pointe Village Drive, Suite 100
                                         Lutz, FL 33558
                                         Telephone (727) 254-5255
                                         Facsimile (727) 483-7942

                                         Attorneys for Plaintiff
